DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 7 and 9-14, in the reply filed on 08/04/2022 is acknowledged.

Claim Status
The amendment of 08/04/2022 has been entered. Claims 1-7 and 9-14 are pending in this US patent application. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.
Claims 7 and 9-14 are currently under examination and were examined on their merits.

Information Disclosure Statement
	The information disclosure statements filed in this application on 02/13/2020, 07/28/2020, and 01/11/2022 have been received and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 9-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 12-13 of U.S. Patent No. 11098333. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of producing glycine by culturing a microorganism of the genus Corynebacterium comprising HisG with an amino acid sequence of SEQ ID NO.: 4 with a G233H mutation or with G233H/T235Q mutations, whereas the cited claims of ‘333 recite a method of culturing a microorganism of the genus Corynebacterium comprising HisG with an amino acid sequence of SEQ ID NO.: 4 with G233H/T235Q mutations as well as an N215R mutation. The Examiner notes that the bacterium of ‘333 would intrinsically produce glycine and glutamic acid as instantly recited and that any step of separating the medium from the cells would intrinsically “recover” at least one molecule of glycine. As such, the instant claims are ‘anticipated’ by the claims of ‘333 and are rejected on the ground of nonstatutory double patenting.

Allowable Subject Matter
The closest prior art to the claimed invention is found in the teachings of Zhang (Zhang et al., Biochimie 94: 829-838 (2012)), who teaches the ATP phosphoribosyltransferase HisG from Corynebacterium glutamicum and site-directed mutagenesis of the enzyme to reduce feedback inhibition by histidine (see entire document, including page 829, abstract). However, Zhang does not teach or suggest making a G233H mutation or G233H/T235Q mutations as recited in instant claim 7. Therefore, the instant claims are free of the prior art.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As discussed above, claim 7, from which claim 13 depends, is free of the prior art, and it is not rejected on the ground of nonstatutory double patenting. As such, claim 13 is objected to as being dependent upon a rejected base claim.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/26/2022